Citation Nr: 1616457	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-27 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Disability and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel

INTRODUCTION

The Veteran served on active duty during the World War II Era, from February 25, 1943 to October 23, 1943.  He died in August 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The matter has since been transferred to the RO in Phoenix, Arizona.

The Appellant testified at a hearing before a Decision Review Officer (DRO) in January 2014.  A copy of the DRO's Informal Conference Report is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in August 2010 of hypernatremia due to diabetes insipidus due to intracranial bleed due to warfarin overdose.

2. During the Veteran's lifetime, service connection had been established for rheumatoid arthritis, multiple joints, including osteoarthritis bilateral knees, left hip and left foot.

3. The hypernatremia due to diabetes insipidus due to intracranial bleed due to warfarin overdose did not manifest in active service or within one year of separation, was not caused by any presumed chronic or tropical disease, and was not caused by a blood transfusion or any other disease, injury, or event in service.

4. The Veteran's service-connected  rheumatoid arthritis, multiple joints, including osteoarthritis bilateral knees, left hip and left foot did not cause or contribute substantially and materially to his death.

5. A total disability rating had not been in effect for 10 continuous years immediately preceding the Veteran's death, or for at least 5 continuous years since the Veteran's separation from service and immediately preceding his death; the Veteran was not a former prisoner of war.


CONCLUSION OF LAW

1. Service connection for the cause of the Veteran's death is not established.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2015).

2.  Entitlement to DIC benefits under 38 U.S.C. § 1318 is not established.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  To this end, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specific to claims for DIC for the cause of a Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Here, a September 2011 letter satisfied the above notice requirements, followed by adequate time for the appellant to submit additional information and evidence before readjudication of the issues on appeal in a June 2014 Statement of the Case (SOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

The RO made other attempts to notify the Appellant by letter in August 2015 and September; however, both letters were returned.  However, subsequent statements by the Appellant's representative in September 2015 and in January 2016 indicate that the Appellant's correct and current address is of record and that she has been notified of her appeals rights.  Therefore, the VA's duty to notify has been met.

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, and private medical records identified by the Appellant have been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2015).  The Appellant has not identified any other records or evidence she wished to submit or have VA obtain, and indicated in an August 2011 VCAA notice response letter and an August 2015 statement from her representative that she had no additional information or evidence to submit. 

VA's duty to provide an examination or opinion under 38 U.S.C.A. § 5103A(d) is limited to claims for "disability compensation" and does not apply to DIC or cause-of-death claims.  See Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  Nevertheless, VA must still "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit," and such efforts may include obtaining a VA medical opinion in a cause-of-death case to help substantiate the appellant's claim.  See 38 U.S.C.A § 5103A(a)(1) (West 2014); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  VA is not required to provide such assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  See 38 U.S.C.A § 5103A(a)(2) (West 2014). 

In her September 2011 Statement in Support of Claim, the Appellant reported that a contributing cause of the Veteran's death was his service-connected rheumatoid arthritis and multi-joints, including severe osteoarthritis bilateral knees, left hip and left foot.  She further stated that his service-connected disabilities caused the Veteran to fall in June 2008, which led to his surgery and hospitalization from which he never recovered until his death in August 2010.

In her January 2014 Statement in Support of Claim, the Appellant requested an Independent Medical Opinion (Disability Benefit Questionnaire), a complete review of the Veteran's service records, Veteran's Benefits Administration, Claims' History, and Veteran's Health Administration Treatment Records.  In reporting that the Veteran suffered from service-connected bilateral joints, rheumatoid and osteoarthritis, the Appellant asked the VA to consider whether the effects of the medications for his service-connected disabilities adversely affected any of his vital organs, including susceptibility to Diabetes Insipidus.  

The Veteran testified at a hearing before a DRO in January 2014.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Appellant had an opportunity to provide testimony in support of the claim, facilitated by questioning from the DRO and the representative of record.  The Appellant did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  Id.  Moreover, the DRO undertook additional development after the hearing was conducted, including arranging for a VA medical opinion to address the outstanding issue of whether it is as likely as not that the Veteran's rheumatoid arthritis contributed to his cause of death.  See Bryant at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Appellant's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009).

In May 2014, a VA examiner reviewed the Veteran's claim file and provided a medical opinion to aid in substantiating the Appellant's claim that the Veteran's death was connected to his service-connected disabilities.  A full discussion of the May 2014 VA medical opinion appears below in the Analysis section of this opinion.

In her June 2014 VA 9, the Appellant, after reviewing the May 2014 VA medical opinion, requested a second medical opinion, addressing whether the Veteran's medications for his service-connected disabilities were a factor in contributing to his death.  Again, the substantive discussion of this issue appears below in the Analysis section of the opinion.

As related to the VA's duty to assist in this case, the Board finds that there is no reasonable possibility that a second VA medical opinion would aid in substantiating the Appellant's claim.  The May 2014 VA examiner  opined that the anticoagulant (warfarin), the overdose of which appears to contributed to the Veteran's death, was prescribed for the Veteran's atrial fibrillation, not his service-connected disabilities.  As such, the VA examiner opined that the medication was unrelated to the Veteran's fall in June 2008, which the Appellant asserts was due to his service-connected disabilities.

The Board considers the Appellant's September 2011 statement as lay evidence.  The record does not show that the Appellant has a medical or scientific background or training.  Thus, her bare assertion that a contributing cause of the Veteran's death was his service-connected rheumatoid arthritis and multi-joints, including severe osteoarthritis bilateral knees, left hip and left foot, is not competent evidence of such a relationship and, absent any supporting evidence, information, or explanation, is not otherwise sufficient to raise a reasonable possibility that a second VA medical opinion would help substantiate such a relationship in terms of VA's benefit-of-the-doubt evidentiary standard.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

For these reasons, the Board finds that there is no reasonable possibility that a second VA medical opinion would aid in creating a "reasonable" or "substantial" doubt by placing such a relationship within "the range of probability as distinguished from pure speculation or remote possibility," which is the standard that must be met to grant the claim under the benefit-of-the-doubt rule.  See 38 C.F.R. § 3.102 (2015).  Accordingly, a second VA medical opinion is not warranted in this case under 38 U.S.C.A. § 5103(A)(a) (West 2014).  See Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322. 

With regard to entitlement to DIC benefits under 38 U.S.C. § 1318, as this claim must be denied as a matter of law, further notice or assistance is not required.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In light of the above, the appellant has had a meaningful opportunity to participate in the processing of these claims, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Sanders, 556 U.S. at 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


II. Analysis (Service Connection)


Cause of Death

The Appellant seeks service connection for the cause of the Veteran's death.  In her March 2012 Notice of Disagreement (NOD), the Appellant states that because of the Veteran's service-connected knee disabilities, he fell on his head in June 2008 and suffered multiple damages, causing or contributing to his death.  For the following reasons, the Board finds that service connection for the Veteran's cause of death is not established. 

In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the Veteran's death.  See 38 C.F.R. § 3.312 (2015).  When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for DIC benefits for the cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5(a), 3.312 (2015).  

Entitlement to DIC benefits for the cause of a Veteran's death may be established by showing that a disability for which service connection was in effect during the veteran's lifetime was the principal or a contributory cause of death.  See Hupp, 21 Vet. App. at 352.  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the Veteran's death.  Id.; (observing that "where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the Veteran's death"). 

Service connection means that a disability or death has resulted from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Service connection is established on a direct basis, a presumptive basis, or on a secondary basis.  On a direct basis, service connection may be granted for any disease diagnosed after discharge when the evidence shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or medical "nexus" between the current disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303(a) (2015). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Federal Circuit observed that there is a statutory requirement that lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not competent.  Id.; see also Layno, 6 Vet. App. at 469 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration). 

However, the Board may not "categorically" require medical evidence or disregard lay evidence without assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to state "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and to find categorically that the claimant's testimony on this issue was not competent because she was a lay person). 

Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson at 1316.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2) (2015); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose vein.  See Barr 21 Vet. App. at 309.  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

Lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has provided some guidance in making this assessment, holding that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau at 1377 at n4.

In this case, neither the Veteran's service treatment records, VA treatment records, nor private medical records show a service connection for his hypernatremia, due to diabetes insipidus due to intracranial bleed due to warfarin overdose, which was the cause of his death.  Furthermore, the Appellant does not assert that the Veteran's cause of death was directly due to his service-connected disabilities.  Therefore, service connection on a direct basis is not established.  See 38 C.F.R. 3.303(a). (2015).

Here, the Veteran served on active duty for more than 90 days during the World War II Era and prior to January 1, 1947.  However, his cause of death was not due to a chronic disease listed in 38 C.F.R. § 3.309(a) nor a tropical disease listed in 38 C.F.R. § 3.309(b).  Furthermore, there is no evidence in the record that the Veteran was a prisoner-of-war.  Therefore, service connection on a presumptive basis is not established.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Thus, the Appellant's case hinges on, as she asserts, whether the Veteran's service-connected disabilities (i.e., rheumatoid arthritis, multiple joints, including osteoarthritis bilateral knees, left hip and left foot) caused or contributed, on a secondary basis, to the Veteran's non-service-connected cause of death (i.e., hypernatremia, due to diabetes insipidus due to intracranial bleed due to warfarin overdose).  The Appellant asserts that the Veteran's fall in June 2008 was due to his service-connected knee disabilities, which caused him to hit his head, thus causing or contributing to his non-service-connected cause of death.  The Appellant also asserts that the Veteran's medications for his service-connected disabilities also caused or contributed to his non-service-connected cause of death.  In analyzing these issues, the Board first turns to the medical evidence of record.

The Veteran's Death Certificate indicates his cause of death as hypernatremia, due to diabetes insipidus due to intracranial bleed due to warfarin overdose.  A review of the Veteran's service treatment records, VA treatment records, and private medical records show that prior to his death, the Veteran had not been diagnosed with hypernatremia, due to diabetes insipidus due to intracranial bleed due to warfarin overdose.  The May 2014 VA medical opinion is the only medical evidence of record which analyzes the Veteran's cause of death.

The May 2014 VA examiner indicated that he reviewed the claims file.  The examiner (citing May 2010 VA Medical Center, Phoenix, Arizona report) noted that the medication warfarin was prescribed to the Veteran for his non-service-connected atrial fibrillation and not his service-connected disabilities (rheumatoid arthritis, multiple joints, including osteoarthritis bilateral knees, left hip and left foot).  The examiner further noted that at the time of his death, the Veteran was 90 years old, an age when balance factors are the most significant cause of falls.  The examiner also noted from the Veteran's medical records that he had also shown signs of dementia.  As a result, the examiner opined that there is doubt that the Veteran's service-connected knee disabilities were a significant factor in the Veteran's reported falls.  

Additionally, the May 2014 VA examiner noted that the only apparent injury to the Veteran from his June 2008 fall was a fractured hip.  The examiner noted that the Veteran's CT head scan after the fall showed no acute head injury, and a neurology consultant found no signs of an acute head injury of any sort.  Although small vessel ischemic disease and a lacunar infarct (CVA) were shown, it appeared chronic (old).

The examiner found no information in the medical records to support the Appellant's reporting of the Veteran's subsequent bleeding complications from the anticoagulant (warfarin).  Moreover, the examiner opined that such a complication would be unrelated to the Veteran's June 2008 fall, since the atrial fibrillation was unrelated to the June 2008 fall.

Lastly, the May 2014 VA examiner opined that in his medical opinion, it is less likely than not that the Veteran's death was due to the fall he sustained in June 2008.  The examiner further opined that whatever factors contributed to that fall are immaterial, as the only complication from it was a hip injury (and his age of 90 and dementia were likely the major factors).  The examiner found no evidence of head injury from the fall and opined that the Appellant's report of intracranial bleeding leading to the Veteran's death cannot be confirmed.  Even so, if it were confirmed as reported by the Appellant, the examiner opined that it (incranial bleeding) would be unrelated to the Veteran's June 2008 fall or to his service-connected knee condition.  The examiner concluded his report by reiterating that the anticoagulant (warfarin) was prescribed for the Veteran's non-service-connected atrial fibrillation.

Again, and returning to the lay evidence, the Appellant reported that the Veteran hit his head when he fell in June 2008.  However, there is no evidence in the record to support this assertion.  The June 2008 Sun Health Emergency Record from the SW Ambulance and the Sun City Fire Department only report the Veteran having pain in his hip from the fall, and an abrasion of his left elbow.  The only reference to the Veteran's head was infection in the left eye with redness and discharge, but his skull and facial bones appeared in tact, with no instabilities, step-offs, or depressions noted on palpation.  The Veteran's head was noted as normocephalic, atraumatic, with no deformities.  

Similarly, the warfarin, which was noted on the Veteran's death certificate as a contributing factor to his death, was not prescribed for his service-connected disabilities (i.e., rheumatoid arthritis, multiple joints, including osteoarthritis bilateral knees, left hip and left foot).  The Veteran's May 2010 VA treatment records show that the warfarin was prescribed for his non-service-connected atrial fibrillation.  Thus, the Appellant's lay assertion that the Veteran's medications for his service-connected disabilities caused or contributed to his death is not supported by the medical evidence of record or by the Veteran's death certificate. 

Again, the record does not show that the Appellant has a medical or scientific background or training.  Thus, her bare assertion that a contributing cause of the Veteran's death was his service-connected rheumatoid arthritis and multi-joints, including severe osteoarthritis bilateral knees, left hip and left foot, is not competent evidence of such a relationship and, absent any supporting evidence, information, or explanation, is not otherwise sufficient to outweigh the medical opinion of the May 2014 VA examiner.  This is not a simple question that a lay person would normally be able to answer; this cause of death case is complex and requires medical expertise.

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Rather, given the above, the preponderance of the evidence weighs against a relationship between the Veteran's cause of death, his fall in June 2008, and/or his medications for his service-connected disabilities.  Thus, the medical nexus element is not satisfied, and therefore service connection for the cause of death is not established.

DIC Benefits under 38 U.S.C. §1318

The Appellant also seeks entitlement to DIC benefits under 38 U.S.C. § 1318.  For the reasons that follow, the Board concludes that entitlement to DIC benefits is not warranted.

Under 38 U.S.C.A. § 1318(a), DIC benefits may be payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service-connected in certain instances.  To establish entitlement to DIC benefits under 38 U.S.C.A. § 1318, it must be shown that the Veteran's death was not the result of his or her own willful misconduct and that at the time of death, the Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be based on application of the criteria in the rating schedule or on individual unemployability.  See 38 C.F.R. § 3.22(c) (2015); see also Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans of Veterans Affairs, 314 F.3d 1373   (Fed. Cir. 2003).

Under the revised VA regulation, "entitled to receive" means that the Veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error committed in a VA decision on a claim filed during the Veteran's lifetime; or (2) additional evidence submitted to VA before or after the Veteran's death consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA provides a basis for reopening a claim finally denied during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively; or (3) at the time of death the Veteran had a service-connected disability rated totally disabling by VA, but was not receiving compensation because VA was paying the compensation to the Veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; the Veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. §5308 but determines that benefits were payable under 38 U.S.C. § 5309.  See 38 C.F.R. § 3.22(b) (2015).

The Board finds that the requirements for DIC benefits under 38 U.S.C.A. § 1318, as set forth above, have not been satisfied.  At the time of the Veteran's death in August 2010, entitlement to a total disability rating based on individual unemployability (TDIU) was in effect from July 22, 2008 based on a December 2008 rating decision.  The Veteran had not been entitled to receive a total rating prior to this date.  There is no evidence suggesting that the Veteran was ever a prisoner of war, and therefore section 1318 benefits cannot be granted based on the Veteran's entitlement to a total disability rating on that basis for a year or more prior to his death. 

Moreover, as the Veteran died in August 2010, less than two years after the effective date of entitlement to TDIU, he was not rated as totally disabled for a continuous period of ten years prior to his death.  By the same token, he was not rated as totally disabled for a continuous period of five years since his release from active duty in October 1943 and immediately preceding death.  Thus, the criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met. 

The Board notes that the theory of "hypothetical entitlement" is not a viable basis for establishing benefits under 38 U.S.C.A. § 1318 (West 2014).  Pertinent case law  has held that "hypothetical entitlement" consideration for DIC benefits under 38 U.S.C.A. § 1318 was allowable for claims filed prior to January 21, 2000, which is the effective date of the VA regulation prohibiting "hypothetical entitlement."  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  As the Appellant's claim was received by VA after this date, such consideration is not warranted.

Since a service-connected disability did not cause or contribute to the Veteran's death, entitlement to DIC benefits for the cause of death must be denied.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5(a), 3.312  (2015).  As the Appellant's claim for DIC benefits under 38 U.S.C. § 1318 must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (holding that, where the law, and not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement); see also Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board regrets that it cannot render a favorable decision on this matter. However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503 , 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33   (1992). 

Accordingly, entitlement to service connection for the Veteran's cause of death is denied.  Since the DIC claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply and it is denied as well.  



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318 (West 2014) is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


